           CASE 0:20-cr-00282-PJS-ECW Doc. 22 Filed 12/10/20 Page 1 of 3




                        UMTED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

UNITED STATES OF AI\{ERICA,
                                                       cA ao'182 PsslEcuJ
                     Plaintitr,                        INDICTMENT
       v.
                                                       18 U.S.C. $ 371
                                                       18 U.S.C. S 844(i)
(1) srrADoR ToMMIE CORTEZ JACKSON,
(2) VICTOR DEVON EDWARDS, and
(3) rEROY LEMOME PERRY WILLIAMS,

                     Defendants.


      TITE UNITED STATES GRAND ruRY CHARGES TIIAT:

                                       COT'NT   1
                            (Conspiracy To Commit Arson)

      l.      On or about Augu st 26,2020,in the State and District of Minnesota, the

defendants,

                    SHADOR TOMMIE CORTEZ JACKSON,
                      VICTOR DDVON ED\ryARDS, and
                    LEBOY LEMOI{TE PERRY WTLLTAMS,

knowingly and intentionally conspired with each other to damage and destroy, and

attempt to damage and destroy, by means of fire, the Target Corporation's corporate

headquarters building, located     at L000 Nicollet Mall in Minneapolis,           Minnesota,

which is a building used in interstate and foreign commerce, and                  in activities
affecting interstate and foreign commerce, all in violation of   fitle   18, United States

Code, Sections 371and 844(i).



                                                                              SCANNED

                                                                           u.s.   DlsTRlcTcogqEE
          CASE 0:20-cr-00282-PJS-ECW Doc. 22 Filed 12/10/20 Page 2 of 3

United States v. Shador Tommie Cortez Jackeon et al.



                          PURPOSE OF THE CONSPIRACY

       2.     The purpose of the conspiracy was to commit an act of arson at the

Target Corporation's corporate headquarters building located         in the City of
Minneapolis, in the District of Minnesota.

                                 1IIANNER AND MEAI.IS

       3.     It was part of the conspiracy that on August 26, 2020, Jackson, Edwards,

and Williams joined each other near the Target Corporation's corporate headquarbers

building in the City of Minneapolis, in the District of Minnesota and thereafter set,

attempted to set, and agreed to set, fires in the Target Corporation's corporate

headquarters building in the District of Minnesota.

                                       O\MRT ACTS

       4.     In furtherance of the conspiracy and to achieve its object, Jackson,
Edwards, andWilliams, committed certain overt acts, includingbut not limited to the

following:

              a.      On August26,2}2}, Jackson, Edwards, and Williams went to the

Target Corporation's corporate headquarters building where dozens of others had

gathered. Jackson used a construction sign to break through one ofthe glass doors

into the Target Corporation's corporate headquarters building. Jackson, Edwards,

and Williams, along with unidentified others, breached the doors and entered the

Target Corporation's corporate headquarters building and the immediate curtilage.
         CASE 0:20-cr-00282-PJS-ECW Doc. 22 Filed 12/10/20 Page 3 of 3

United States v. Shador Tommie Cortez Jackson et al.



               b.     Jackson intentionally set a fire on a counter inside the mailroom

while Edwards stood nearby. Edwards later added a liquid accelerant to the fire

located on the mailroom counter with the intent to fuel the existing fire.

               c.     Jackson attempted to light a second fire in the mailroom on top of

cardboard boxes using a lighter and a bottle of ignitable liquid.

               d.     Jackson, Edwards, Williams, and unidentified others then ran

out of the build.ing together, using the same door.

               e.     Williams reentered the building entrance shortly thereafter.

Williams then set fire to a carboard box and placed the          lit   cardboard and other

combustibles in the vestibule entrance area of the building with the intent to start a

fire. Williams made additional attempts to reignite the cardboard and combustibles

on fire. Williams then left the building.

              f.      Jackson, Edwards, and Williams           all worked together      in

furtherance     of their common goal of damaging and destroying                        the

Target Corporation's corporate headquarters building by fire in violation of Title 18,

United States Code, Section 844(i).

       All in violation of fitle   18, United States Code, Section 371.

                                        A TRUE BILL




UMTED STATES ATTORNEY                                  FOREPERSON




                                               3
